 11                                                                    JS-6
 22

 33

 44

 55

 66

 77

 88

 99
                                UNITED STATES DISTRICT COURT
10
10
11                         CENTRAL DISTRICT OF CALIFORNIA
11
12
12 EVELIA MARTINEZ, individually and                Case No. 8:18-cv-00886-CJC (ROAx)
      on behalf of all others similarly situated,
13
13
                   Plaintiff,                       ORDER GRANTING REMAND
14
14                                                  OF CASE TO ORANGE COUNTY
            vs.                                     SUPERIOR COURT
15
15
      SSC NEWPORT BEACH OPERATING
16
16 COMPANY LP dba FLAGSHIP                          Presiding Judge: Cormac J. Carney
   HEALTHCARE CENTER, a Delaware                    Magistrate Judge: Rozella A. Oliver
17
17 Corporation, and DOES 1-150,
   inclusive,
18
18
                   Defendants.
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27

28


                                ORDER RE REMAND
 1                               ORDER
 1
 2 The Court, having reviewed the foregoing Stipulation of the Parties, and good cause
 2
 3 appearing therefore, the following is HEREBY ORDERED:
 3
 4       1. The Action shall be remanded to the Orange County Superior Court for
 4
 5          the State of California, County of Orange.
 5
 6
 6
 7       IT IS SO ORDERED.
 7
 8
 8 Dated:                                   By:
           November 27, 2019
 9
 9
                                                    Honorable Co
                                                               Cormac
                                                                ormac J. Carn
                                                                          Carney
                                                                              ney
                                                    United States District Jud
                                                                           Judge
                                                                             dge
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27

28

                                           -1-
                         ORDER RE REMAND
